Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 2:

(From claim 1): “when the cross component is seen on a cross section taken along an axis related to extension of the body part, the diameter enlarged part has a tapered part obliquely extending from the outer side to the inner side of the engine cover, and a contact part that has one end part continued with an end portion of the tapered part and the other end part that is a free end and makes close contact with the inner peripheral surface of the through-hole as the outer peripheral part”

(From claim 2): “the engine cover includes an upper engine cover that covers an upper side of the engine and an upper portion of a lateral side of the engine, and a lateral engine cover that covers a lower portion of the lateral side of the engine, both the upper engine cover and the lateral engine cover have heat retaining members, and the through-hole is provided at a boundary portion between the upper engine cover and the lateral engine cover”

Ducting air to an enclosed engine, in general, is known; for example, see the previous rejection of 7 December 2021 and Blanchard et al. (US Pat No 5,176,551). However, the above noted limitations provide sufficient structural detail related to the “cross component” and the location of the “through-hole” relative to the engine cover to set the instant application apart from the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747